                   Case 13-50530-CSS    Doc 530    Filed 05/06/19     Page 1 of 2




Citizens Bank Center
919 N. Market Street
Suite 300
Wilmington, DE 19899-2323
Tel (302) 654-7444 Fax (302) 656-8920
www.foxrothschild.com


SETH A. NIEDERMAN
Direct No: 302.622.4238
Email: SNiederman@FoxRothschild.com



May 6, 2019
BY HAND DELIVERY AND ECF

The Honorable Christopher S. Sontchi
United States Bankruptcy Court
District of Delaware
824 North Market Street, 5th Floor
Wilmington, Delaware 19801

Re:       In re: ASHINC Corporation, et al., Case No. 12-11564 (CSS)
          ASHINC Corporation v. AMMC VIII, Limited, et al., Adv. Proc. No. 12-50947 (CSS),
          Official Committee of Unsecured Creditors of Allied Systems Holdings, Inc. v. Yucaipa
          American Alliance Fund I, L.P., et al., Adv. Proc. No. 13-50530 (CSS) and BDCM
          Opportunity Fund II, LP, et al. v. Yucaipa American Alliance Fund I, L.P., et al.,
          Adv. Proc. No. 14-50971 (CSS)

Dear Judge Sontchi:

        Together with Joseph Hage Aaronson LLC, this firm represents Catherine E. Youngman,
as the Litigation Trustee for ASHINC Corporation and related debtors (the “Trustee”), in
connection with the above-referenced Adversary Proceedings. Pursuant to Your Honor’s Order
dated June 27, 2018, we respectfully submit this status report on behalf of the Trustee. This
status report supplements the earlier reports submitted to the Court by both the Trustee and the
Unsecured Creditors’ Committee, which are incorporated by reference herein.1



1
        Unless otherwise defined, all capitalized terms herein shall have the same meaning as in
the prior status reports.




157820\00001\94659875.v1
                Case 13-50530-CSS      Doc 530     Filed 05/06/19     Page 2 of 2




May 6, 2019
Page 2

       Depositions are ongoing. Sixteen depositions have been taken to date over the course of
twenty days. The parties are cooperating to schedule the remaining depositions.

        In connection with upcoming depositions, the Trustee requested production of deposition
transcripts and exhibits in a related litigation between Yucaipa and its insurers, captioned
Yucaipa Am. Alliance Fund I, L.P., et al. v. Houston Casualty Co., et al., No. BC649271.
Defendants objected to producing the documents. The Trustee offered to narrow the request to
the transcript and exhibits of Derex Walker in that litigation. Defendants maintained their
objection, and the Trustee moved to compel. (13-50530, D.I. 512; 14-50971, D.I. 290). Oral
argument is scheduled for May 13.

        Our understanding is that mediation discussions and efforts are ongoing.

        We are available at the Court’s convenience should Your Honor have any questions.

Respectfully,

/s/ Seth A. Niederman

Seth A. Niederman
DE Bar No. 4588

SAN:idd
cc (via email):
        Derek C. Abbott, Esq.
        John C. Massaro, Esq.
        Michael R. Nestor, Esq.
        Robert A. Klyman, Esq.
        Adam G. Landis, Esq.
        Adam C. Harris, Esq
        Robert Ward, Esq.
        Mark D. Collins, Esq.
        Jeffrey W. Kelley, Esq.
        David L. Buchbinder, Esq.
        Douglas Pepe, Esq.
        Gregory Joseph, Esq.
        Jeffrey Zaiger, Esq.
        Maurice M. Suh, Esq.
        Kahn A. Scolnick, Esq.
        Ian S. Hoffman, Esq.




157820\00001\94659875.v1
